DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 19 April 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Objections
Claims 5, 10 are objected to because of the following informalities:  
Regarding claim 5, it is suggested to delete “to” in line 2 of claimed limitation “at least one preferred spine node 
Regarding claim 10, it is suggested to add “to” in line 13 of claimed limitation “forward the multicast traffic for the multicast group to one of the plurality of spine”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 10, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 4, 12, 16 of U.S. Patent No. 11,038,794 B2. 
Regarding claim 1, claim 6 of U.S. Patent No. 11,038,794 teaches at a router node configured for communication of multicast traffic in a network fabric comprising a plurality of spine nodes interconnected to a plurality of leaf nodes, and further configured as one of the leaf nodes, sending a message for flooding the network fabric to communicate the message to other leaf nodes in the network fabric based on identifying an indication of communication of multicast traffic for a multicast group from a source device, the message including at least one spine node identifier of at least one excluded spine node to exclude from joining to the multicast group for the communication of the multicast traffic as in the application corresponds to the limitation “at a router node … communication of the multicast traffic” (claim 1 of U.S. Patent No. 11,038,794 lines 2-15) and “at least one excluded spine … multicast traffic for the multicast group (claim 6 of U.S. Patent No. 11,038,794 lines 1-5); and 
forwarding the multicast traffic for the multicast group to one of the plurality of spine nodes other than the at least one excluded spine node indicated by the at least one spine node identifier as in the application corresponds to the limitation “forwarding the multicast … preferred spine node” (claim 1 of U.S. Patent No. 11,038,794 lines 16-17).
Regarding claim 7, claim 4 of U.S. Patent No. 11,038,794 teaches the at least one spine node identifier is included in the message as a type-length-value (TLV) (claim 4 of U.S. Patent No. 11,038,794 lines 1-3).
Regarding claim 10, claim 12 of U.S. Patent No. 11,038,794 teaches a router node.
one or more processors; a plurality of interfaces configured to connect in a network fabric comprising a plurality of spine nodes interconnected to a plurality of leaf nodes, wherein the router node is configured as one of the leaf nodes; the one or more processors being configured to: send, via an interface, a message for flooding the network fabric to communicate the message to other leaf nodes in the network fabric based on an indication of communication of multicast traffic for a multicast group from a source device, the message including at least one spine node identifier of at least one excluded spine node to exclude from joining to the multicast group for the communication of the multicast traffic as in the application corresponds to the limitation “one or more processors … communication of the multicast traffic” (claim 12 of U.S. Patent No. 11,038,794 lines 2-16) and “at least one excluded spine … excluded spine node identifier” (claim 16 of U.S. Patent No. 11,038,794 lines 2-8); and 
forward the multicast traffic for the multicast group one of the plurality of spine nodes other than the at least one excluded spine node indicated by the at least one spine node identifier as in the application corresponds to the limitation “forward the multicast traffic … one preferred spine node” (claim 12 of U.S. Patent No. 11,038,794 lines 17-18).
Regarding claim 15, claim 16 of U.S. Patent No. 11,038,794 teaches a router node.
at a router node configured for communication of multicast traffic in a network fabric comprising a plurality of spine nodes interconnected to a plurality of leaf nodes, and further configured as one of the leaf nodes, receiving a message which is flooded in the network fabric by an originating leaf node which is operative to forward multicast traffic for a multicast group from a source device, the message including at least one spine node identifier of at least one excluded spine node as in the application corresponds to the limitation “at a router node … joining to the multicast group” (claim 13 of U.S. Patent No. 11,038,794 lines 2-13) and “at least one excluded spine … excluded spine node identifier” (claim 16 of U.S. Patent No. 11,038,794 lines 2-8); and 
receiving, from a receiver device, a request to join to the multicast group for the communication of the multicast traffic; and joining to the multicast group at one of the plurality of spine nodes other than the at least one excluded spine node indicated by the at least one spine node identifier for the communication of the multicast traffic to the receiver device as in the application corresponds to the limitation “prioritizing joining to the multicast … communication of multicast traffic” (claim 13 of U.S. Patent No. 11,038,794 lines 14-17).
Allowable Subject Matter
Claims 1-20 would be allowed if the rejection and objection as stated above are addressed. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “based on identifying an indication of communication of multicast traffic for a multicast group from a source device, the message including at least one spine node identifier of at least one excluded spine node to exclude from joining to the multicast group for the communication of the multicast traffic; and forwarding the multicast traffic for the multicast group to one of the plurality of spine nodes other than the at least one excluded spine node indicated by the at least one spine node identifier” as recited in independent claims 1, 10 and “, the message including at least one spine node identifier of at least one excluded spine node; receiving, from a receiver device, a request to join to the multicast group for the communication of the multicast traffic; and joining to the multicast group at one of the plurality of spine nodes other than the at least one excluded spine node indicated by the at least one spine node identifier for the communication of the multicast traffic to the receiver device” as recited in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mekkattuparamban et al. (PG pub US 2016/0330125 A1) discloses enforcing policy for upstream (e.g., traffic from an endpoint to the physical network layer or hardware fabric of a data center) flood traffic (e.g., broadcast, unknown unicast, or multicast traffic) originating from a virtual endpoint via a network fabric. In one embodiment, upstream flood traffic can be transmitted using a special multicast group to which only elements of the data center fabric (e.g., physical switches, routers) are subscribed. That is, upstream flood traffic is assigned to the special multicast group, resulting in unintended endpoints not receiving the flood traffic. However, the hardware fabric receives the flood traffic and will then enforce applicable policies to route the packets to intended endpoints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	09/22/2022